Order entered September 8, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00169-CR

                           DENNIS FRANCIS WOLEVER, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-22426-L

                                              ORDER
        We REINSTATE this appeal.

        On August 16, 2016, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. On August 25, 2016, appellant’s brief was tendered along

with a motion to extend time to file the brief. Because findings are no longer necessary, we

VACATE the August 16, 2016 order.

        We GRANT appellant’s August 25, 2016 motion to extend time and ORDER

appellant’s brief timely filed as of the date of this order.



                                                         /s/   ADA BROWN
                                                               JUSTICE